     Case 3:20-cv-01394-W-WVG Document 10 Filed 03/19/21 PageID.76 Page 1 of 11



 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11                         UNITED STATES DISTRICT COURT
12                       SOUTHERN DISTRICT OF CALIFORNIA
13
14   JAMIE R. NAJARRO, et al.,                          Case No.: 20-CV-1394 W (WVG)
15                                    Plaintiffs,
                                                        ORDER GRANTING IN PART AND
16   v.                                                 DENYING IN PART DEFENDANTS’
                                                        MOTION TO DISMISS [DOC. 6]
17   COUNTY OF SAN DIEGO, et al.,
18                                 Defendants.
19
20         Defendants County of San Diego, Kevin McCauley, and Cristal Avila move to
21   dismiss the Complaint under Federal Rule of Civil Procedure 12(b)(6). Plaintiffs Jaime
22   R. Najarro, Lidia Campos Gonzalez, Christian Najarro, Jaime A. Najarro, and Sharon
23   Najarro oppose.
24         The Court decides the matter on the papers submitted and without oral argument.
25   See Civ. L.R. 7.1(d)(1). For the reasons stated below, the Court GRANTS-IN-PART
26   and DENIES-IN-PART the motion to dismiss [Doc. 6].
27
28

                                                    1
                                                                            20-CV-1394 W (WVG)
     Case 3:20-cv-01394-W-WVG Document 10 Filed 03/19/21 PageID.77 Page 2 of 11



 1   I.    BACKGROUND
 2         The following allegations are taken from the Complaint (Compl. [Doc. 1]).
 3         On August 25, 2019, Deputies Kevin McCauley and Cristal Avila knocked on the
 4   front door of Jaime R. Najarro (“Senior”), his wife Lidia Campos Gonzalez, and their
 5   three adult children: Christian Najarro, Jaime A. Najarro (“Junior”), and Sharon Najarro.
 6   (Compl. ¶¶ 8, 9.) When the door opened, the deputies indicated that they wanted to talk
 7   to Junior about an accusation of vandalism. (Id. ¶ 9.) Junior came out from a bedroom
 8   and declined the deputies’ request to come outside and talk. (Id.) Senior did not consent
 9   to the deputies entering his home without a warrant. (Id.) Nevertheless, both deputies
10   entered the home. (Id. ¶ 10.)
11         Upon entering, Deputy McCauley punched Senior in the face multiple times.
12   (Compl. ¶ 10.) McCauley then shot Junior with a taser, pushed him out onto the porch,
13   and forced his face on the concrete, breaking Junior’s nose. (Id.) McCauley put his knee
14   on Junior’s neck and pointed his gun at the remaining Plaintiffs. (Id.) Both deputies
15   handcuffed Junior and entered the home again. (Id.) McCauley forced Sharon to the
16   ground and put his knee on her neck, causing her to lose consciousness. (Id.) Avila
17   shoved Lidia, causing her to fall back and down onto a couch. (Id. ¶ 10.)
18         At this point, deputies Avila and McCauley allegedly ordered newly arrived
19   deputies to enter the apartment and arrest the other Plaintiffs. (Compl. ¶ 11.) Defendants
20   and the other deputies searched the apartment and seized unspecified personal property,
21   including cell phones. (Id.)
22         All five Plaintiffs were taken to the county jail, but no criminal charges were
23   ultimately filed. (Compl. ¶ 12.) Each Plaintiff contends they suffered serious physical or
24   emotional injuries because of Defendants’ actions. (Id. ¶¶ 13–17.)
25         On July 21, 2020, Plaintiffs filed this lawsuit against Deputy McCauley, Deputy
26   Avila, and the County of San Diego. The Complaint alleges causes of action for
27   violation of the Fourth Amendment under 42 U.S.C § 1983 against Deputies McCauley
28   and Avila; failure to properly train and discipline under 42 U.S.C. § 1983 against the

                                                  2
                                                                               20-CV-1394 W (WVG)
     Case 3:20-cv-01394-W-WVG Document 10 Filed 03/19/21 PageID.78 Page 3 of 11



 1   County; and state law claims against all Defendants for negligence, battery, false arrest,
 2   and civil rights violations under California Civil Code § 52.1.
 3         Defendants now seek dismissal of various causes of action in Plaintiffs’
 4   Complaint. (See P&A [Doc. 6-1].)
 5
 6   II.   LEGAL STANDARD
 7         The court must dismiss a cause of action for failure to state a claim upon which
 8   relief can be granted. Fed. R. Civ. P. 12(b)(6). A motion to dismiss under Rule 12(b)(6)
 9   tests the legal sufficiency of the complaint. See Parks Sch. of Bus., Inc. v. Symington, 51
10   F.3d 1480, 1484 (9th Cir. 1995). A complaint may be dismissed as a matter of law either
11   for lack of a cognizable legal theory or for insufficient facts under a cognizable theory.
12   Balisteri v. Pacifica Police Dep’t., 901 F.2d 696, 699 (9th Cir. 1990). In ruling on the
13   motion, a court must “accept all material allegations of fact as true and construe the
14   complaint in a light most favorable to the non-moving party.” Vasquez v. L.A. Cnty., 487
15   F.3d 1246, 1249 (9th Cir. 2007). But a court is not required to accept legal conclusions
16   couched as facts, unwarranted deductions, or unreasonable inferences. Papasan v. Allain,
17   478 U.S. 265, 286 (1986); Sprewell v. Golden State Warriors, 266 F.3d 979, 988 (9th Cir.
18   2001).
19         Complaints must contain “a short plain statement of the claim showing that the
20   pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). The Supreme Court has interpreted
21   this rule to mean that “[f]actual allegations must be enough to rise above the speculative
22   level.” Bell Atl. Corp. v. Twombly, 550 U.S. 554, 555 (2007). The allegations in the
23   complaint must “contain sufficient factual matter, accepted as true, to state a claim to
24   relief that is plausible on its face.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citing
25   Twombly, 550 U.S. at 570).
26   //
27   //
28

                                                   3
                                                                                 20-CV-1394 W (WVG)
     Case 3:20-cv-01394-W-WVG Document 10 Filed 03/19/21 PageID.79 Page 4 of 11



 1   III.   DISCUSSION
 2          A.    FOURTH AMENDMENT CLAIMS
 3                1.     Unreasonable Search and Seizure
 4          Defendants seek to dismiss all five Plaintiffs’ causes of action against Deputies
 5   McCauley and Avila for unreasonable search and seizure in violation of the Fourth
 6   Amendment.
 7          The first clause of the Fourth Amendment protects the “right of people to be secure
 8   in their persons, houses, papers and effects, against unreasonable searches and seizures . .
 9   . .” U.S. Const. amend. IV. “A ‘search’ occurs when an expectation of privacy that
10   society is prepared to consider reasonable is infringed.” United States v. Jacobsen, 466
11   U.S. 109, 113 (1984). “A ‘seizure’ of property occurs when there is some meaningful
12   interference with an individual’s possessory interests in that property.” Id.
13          Defendants argue the allegations alleged in the Complaint are too general and do
14   not show “individual participation in unlawful conduct” on the part of Avila or
15   McCauley. (Reply [Doc. 9] 3:27–28.) To the contrary, the Complaint explicitly states
16   that the deputy Defendants violated Plaintiffs’ Fourth Amendment right to be secure in
17   their home against unreasonable search and seizure by the government: “Defendants
18   McCauley and Avila barged into Plaintiffs’ home without a warrant or any lawful
19   justification.” (Compl. ¶ 10.) No amount of probable cause justifies a warrantless search
20   or seizure absent exigent circumstances or consent. Coolidge v. New Hampshire, 403
21   U.S. 443, 468 (1971). Neither exigent circumstances nor consent have been alleged here
22   to justify the deputies’ warrantless entry. The deputies were not in hot pursuit and there
23   was no risk that Junior might escape—if he came out of the house he could have been
24   promptly apprehended. All five Plaintiffs’ legitimate expectations of privacy in their
25   home were violated by the Deputies’ warrantless entry. See Katz v. U.S., 389 U.S. 347,
26   361 (1967) (Harlan, J., concurring).
27   //
28   //

                                                  4
                                                                                20-CV-1394 W (WVG)
     Case 3:20-cv-01394-W-WVG Document 10 Filed 03/19/21 PageID.80 Page 5 of 11



 1                2.     Unlawful Detentions and Arrest
 2         Defendants also seek to dismiss all five Plaintiffs’ second cause of action against
 3   Deputies Avila and McCauley for unlawful detention and arrest.
 4         A cause of action for unlawful detention or arrest requires a plaintiff to allege that
 5   (1) the defendant seized plaintiff’s person, (2) the defendant acted intentionally, and (3)
 6   the seizure was unreasonable. Brower v. Cty. of Inyo, 489 U.S. 593, 599 (1989). “[A]n
 7   official with no official authority over another actor can also be liable for that actor’s
 8   conduct if he induces that actor to violate a third party’s constitutional rights, provided
 9   that the official possesses the requisite intent.” Lacey v. Maricopa Cty., 693 F.3d 896,
10   916 (9th Cir. 2012).
11         Defendants argue the allegations are too general and do not allege that deputy
12   Avila individually arrested any of the Plaintiffs. As to Plaintiff Junior, the allegations are
13   specific enough to overcome a 12(b)(6) motion. The Complaint provides that “both
14   defendants handcuffed [Junior]” and “arrested [him] without probable cause” after
15   employing a taser on him and removing him to the porch. (Compl. ¶¶ 10, 11.)
16         As for the remaining Plaintiffs, the Complaint adequately pleads that both Avila
17   and McCauley induced the other deputies to arrest them without probable cause. See
18   Lacey, 693 F.3d at 916. The Complaint states, “[o]ther sheriff’s deputies arrived and
19   were ordered by Defendants McCauley and Avila to unlawfully enter Plaintiffs’
20   apartment and arrest the other four Plaintiffs.” (Compl. ¶ 11.) Contrary to Defendant’s
21   contentions, Avila and McCauley did not need to be a supervisor or other official with
22   authority over the deputies. See Lacey, 693 F.3d at 916. All they needed was to know
23   the other deputies lacked probable cause to arrest. Based on the allegations in the
24   Complaint, Deputies Avila and McCauley should have known there was no probable
25   cause to re-enter the home and arrest the Plaintiffs.
26   //
27   //
28

                                                    5
                                                                                  20-CV-1394 W (WVG)
     Case 3:20-cv-01394-W-WVG Document 10 Filed 03/19/21 PageID.81 Page 6 of 11



 1                3.     Excessive Force
 2         “Determining whether the force used to effect a particular seizure is ‘reasonable’
 3   under the Fourth Amendment requires a careful balancing of ‘the nature and quality of
 4   the intrusion on the individual’s Fourth Amendment interests’ against the countervailing
 5   governmental interests at stake.” Graham v. Connor, 490 U.S. 386, 396 (1989) (internal
 6   quotation omitted). “The ‘reasonableness’ of a particular use of force must be judged
 7   from the perspective of a reasonable officer on the scene, rather than with the 20/20
 8   vision of hindsight.” Id. “The calculus of reasonableness must embody allowance for the
 9   fact that police officers are often forced to make split-second judgments—in
10   circumstances that are tense, uncertain, and rapidly evolving—about the amount of force
11   that is necessary in a particular situation.” Id. at 396–97. This is an objective inquiry. Id.
12         Defendants argue there are no allegations concerning any use of force on Plaintiffs
13   Lidia or Christian by Deputy McCauley. The Complaint alleges that after removing
14   Junior to the porch, “Defendant McCauley then forced his knee into [Junior’s] neck,
15   while pointing his gun at the other terrified Plaintiffs, threatening to shoot them.”
16   (Compl. ¶ 10.) Pointing a gun at someone may constitute excessive force, even without a
17   resulting physical injury. See Robinson v. Solano Cty., 278 F.3d 1007, 1014 (9th Cir.
18   2002) (en banc). In Robinson, the Ninth Circuit agreed with other circuits “that a police
19   officer who terrorizes a civilian by brandishing a cocked gun in front of that civilian’s
20   face may not cause physical injury, but he has certainly laid the building blocks for a
21   section 1983 claim against him.” Id. at 1015 (citing Petta v. Rivera, 143 F.3d 895, 905
22   (5th Cir. 1998) (internal quotations omitted). Balancing the force used against the need,
23   and construing the Complaint in a light most favorable to Plaintiffs, the Complaint
24   adequately alleges that Defendant McCauley used excessive force on Plaintiffs Lidia and
25   Christian.
26         Plaintiffs concede that none of the physical actions by Deputy Avila are sufficient
27   to state a fourth amendment violation for excessive force as they fail to address the
28   handcuffing of Junior or the push of Lidia that did not result in any physical injuries. The

                                                   6
                                                                                 20-CV-1394 W (WVG)
     Case 3:20-cv-01394-W-WVG Document 10 Filed 03/19/21 PageID.82 Page 7 of 11



 1   Court agrees. Plaintiffs do argue that Avila should be liable for failing to intervene in
 2   McCauley’s infliction of excessive force. “[P]olice officers have a duty to intercede
 3   when their fellow officers violate the constitutional rights of a suspect or other citizen,”
 4   but only when they have a “realistic opportunity to intercede.” Cunningham v. Gates,
 5   229 F.3d 1271, 1289 (9th Cir. 2000). “Our precedent does not clearly establish when an
 6   officer has a ‘realistic opportunity to intercede.’” Penaloza v. City of Rialto, 836 F.
 7   App’x 547, 549 (9th Cir. 2020). In the one case to consider the issue, the Ninth Circuit
 8   concluded that bystander officers present at a shootout between fellow officers and
 9   suspects did not have a reasonable opportunity to stop fellow officers from shooting.
10   Cunningham, 229 F.3d at 1289–90. Here, the Complaint alleges sufficient facts to
11   suggest Deputy Avila did have a reasonable opportunity to intervene in Deputy
12   McCauley’s excessive force. The two deputies “barged into Plaintiff’s home” together.
13   While Avila may not have had an opportunity to prevent McCauley from punching
14   Senior “in the face multiple times” or employing a taser on Junior, she certainly could
15   have prevented McCauley from pointing his gun at Plaintiffs while they were both in the
16   process of handcuffing Junior on the porch. (Compl. ¶ 10.) She also could have
17   prevented McCauley from re-entering the home and choking Sharon into
18   unconsciousness. (Id. ¶ 10.) Nevertheless, because “[o]ur precedent does not clearly
19   establish when an officer has a ‘realistic opportunity to intercede,’” Avila is entitled to
20   qualified immunity and Plaintiffs’ excessive force claims against her necessarily fail. See
21   Penaloza, 836 F. App’x at 549 (9th Cir. 2020).
22
23         B.     MONELL CLAIM
24         Defendants seek to dismiss Plaintiffs’ Monell cause of action against the County
25   premised on its failure to properly train and discipline Deputies McCauley and Avila.
26         “A municipality may not be held liable under [42 U.S.C. § 1983] solely because it
27   employs a tortfeasor.” Bd. of Cnty. Com’rs of Bryan Cnty., Okl. v. Brown, 520 U.S.
28   397, 403 (1997) (referencing Monell, 436 U.S. at 689–92). Instead, a plaintiff seeking to

                                                   7
                                                                                 20-CV-1394 W (WVG)
     Case 3:20-cv-01394-W-WVG Document 10 Filed 03/19/21 PageID.83 Page 8 of 11



 1   establish municipal liability under § 1983 must prove that his or her injury was the result
 2   of a municipal policy or custom. Id. “Locating a ‘policy’ ensures that a municipality is
 3   held liable only for those deprivations resulting from the decisions of its duly constituted
 4   legislative body or of those officials whose acts may fairly be said to be those of the
 5   municipality.” Id. at 403–04.
 6         However, a “local governmental body may be liable if it has a policy of inaction
 7   and such inaction amounts to a failure to protect constitutional rights.” Oviatt By and
 8   Through Waugh v. Pearce, 954 F.2d 1470, 1474 (9th Cir. 1992) (citing City of Canton v.
 9   Harris, 489 U.S. 378, 388 (1989)). In order to establish a section 1983 claim against a
10   local government entity for failing to act to preserve a constitutional right, the plaintiff
11   must establish: (1) a county employee violated plaintiff’s constitutional right; (2) the
12   municipality had a policy or custom that amounts to deliberate indifference; and (3) the
13   custom or policy is the moving force behind the constitutional violation. Long v. County
14   of Los Angeles, 442 F.3d 1178, 1186 (9th Cir.2006) (citing Gibson v. County of Washoe,
15   290 F.3d 1175, 1193-94 (9th Cir. 2002)). In the context of a failure to train claim,
16   deliberate indifference can be proven “without showing a pattern of constitutional
17   violations where ‘a violation of federal rights may be a highly predictable consequence of
18   a failure to equip law enforcement officers with specific tools to handle recurring
19   situations.” Id. (quoting Board of County Commissioners v. Brown, 520 U.S. 397, 409
20   (1997)).
21         Here, Defendants argue that the Complaint fails to “identify a custom or policy
22   attributable to the County” or “demonstrate that the custom or policy was adhered to with
23   deliberate indifference to the constitutional rights of Plaintiffs.” (P&A 11:25–28.) The
24   Court disagrees with each of these assertions.
25         Under the Monell cause of action, the Complaint identifies the County’s custom or
26   policy:
27         The inadequate training and improper policies includes training and policies
           relating to warrantless entries into the homes of people and arrests of people
28

                                                    8
                                                                                  20-CV-1394 W (WVG)
     Case 3:20-cv-01394-W-WVG Document 10 Filed 03/19/21 PageID.84 Page 9 of 11



 1         who are exercising their constitutional rights, including their right to
           question whether deputies have a search warrant and protesting when
 2
           deputies enter their home without a warrant. Plaintiffs are informed and
 3         believe that Defendants and other deputies have been trained that it is
           permissible to enter a person’s home without a warrant when they seek to
 4
           arrest an occupant, which is contrary to well-established constitutional law
 5         and principles. Plaintiffs are also informed and believe that Defendants
           McCauley and Avila have been trained that it is permissible to arrest people
 6
           who merely question a deputy’s warrantless entry into their home. (Compl.
 7         ¶ 35.)
 8         The Complaint’s allegations also support an inference of deliberate indifference.
 9   As set forth above, the Complaint alleges that Deputies McCauley and Avila entered
10   Plaintiff’s home despite not having a warrant—after being affirmatively denied consent
11   to enter by Senior—and ultimately arrested all five Plaintiffs. (Id. ¶¶ 9, 10.) Reading all
12   inferences in favor of Plaintiffs, it is highly likely that people who refuse a deputy’s
13   warrantless entry into their home will have their constitutional rights violated as a result
14   of the County’s alleged training or lack thereof. See Long, 442 F.3d at 1185. Finally,
15   regarding the allegations of inadequate training, because an inference of deliberate
16   indifference is reasonable under the Complaint’s allegations, Plaintiffs do not have to
17   establish a pattern of constitutional violations. See Long, 442 F.3d at 1186 (“A plaintiff
18   also might succeed in proving a failure-to-train claim without showing a pattern of
19   constitutional violations where a violation of federal rights may be a highly predictable
20   consequence of a failure to equip law enforcement officers with specific tools to handle
21   recurring situations.”) (internal quotations omitted).
22
23         C.     BATTERY CLAIMS AGAINST DEFENDANTS AVILA AND MCCAULEY
24         Defendants argue claims of battery brought by Plaintiffs Christian, Sharon and
25   Senior against Deputy Avila and by Christian and Lidia against Deputy McCauley must
26   be dismissed because there are no allegations that either deputy physically touched any
27   respective Plaintiff. (P&A 12:25–27.) Plaintiffs agree and voluntarily abandon these
28   battery claims. (Oppo. 11:10–15.) The Court therefore dismisses the claims.

                                                   9
                                                                                 20-CV-1394 W (WVG)
     Case 3:20-cv-01394-W-WVG Document 10 Filed 03/19/21 PageID.85 Page 10 of 11



 1         D.     BANE ACT VIOLATION AGAINST DEFENDANT AVILA
 2         Defendants challenge the Bane Act claim against Deputy Avila, arguing Plaintiffs
 3   “make no allegations concerning threats, intimidation or coercion” and fail to allege any
 4   resulting harm. (P&A 13:10–18.)
 5         Section 52.1 “provides a cause of action for violations of a plaintiff’s state or
 6   federal civil rights committed by ‘threats, intimidation, or coercion.’” Chaudhry v. City
 7   of Los Angeles, 751 F.3d 1096, 1105 (9th Cir. 2014) (quoting Cal. Civ. Code § 52.1).
 8   “Claims under section 52.1 may be brought against public officials who are alleged to
 9   interfere with protected rights, and qualified immunity is not available for those claims.”
10   Reese v. Cty. of Sacramento, 888 F.3d 1030, 1040–41 (9th Cir. 2018).
11         Construed in Plaintiffs’ favor, the Complaint sufficiently alleges facts establishing
12   threats, intimidation, or coercion by Defendant Avila with the intent to violate Plaintiff’s
13   constitutional rights. The Complaint states that Avila entered Plaintiff’s home without a
14   warrant or any lawful justification, shoved Lidia, searched the home, and arrested
15   Plaintiffs without probable cause. (Compl. ¶¶ 10–11.) These alleged acts of unjustified
16   violence, unlawful detention, and unreasonable search and seizure violated Plaintiffs’
17   civil rights and were committed by “threat, intimidation, or coercion.” See Reese, 888
18   F.3d at 1043 (explaining “that the plain language of Section 52.1 gives no indication that
19   the ‘threat, intimidation, or coercion’ must be independent from the constitutional
20   violation”). As to the element of harm, the Complaint alleges that “[Plaintiffs] suffered
21   severe emotional distress resulting from the deputies’ wrongful acts . . . .” (Compl. ¶¶
22   13–17.) Accordingly, Defendants’ challenge as to this claim against Defendant Avila is
23   denied.
24   //
25   //
26   //
27
28

                                                  10
                                                                                20-CV-1394 W (WVG)
     Case 3:20-cv-01394-W-WVG Document 10 Filed 03/19/21 PageID.86 Page 11 of 11



 1   IV.   CONCLUSION & ORDER
 2         For the foregoing reasons, the Court GRANTS-IN-PART and DENIES-IN-
 3   PART the motion to dismiss [Doc. 6]. Plaintiffs will have leave to amend the Complaint.
 4   The first amended complaint must be filed, if at all, within 30 days of this order.
 5         IT IS SO ORDERED.
 6   Dated: 3/19/2021
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                  11
                                                                                20-CV-1394 W (WVG)
